NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                  RANDALL MARC KORELC, Petitioner.

                         No. 1 CA-CR 14-0656 PRPC
                             FILED 10-20-2016


    Petition for Review from the Superior Court in Maricopa County
                         No. CR2007-172851-001
                  The Honorable Connie Contes, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney's Office, Phoenix
By Susan L. Luder
Counsel for Respondent

Randall Marc Korelc, San Luis
Petitioner



                       MEMORANDUM DECISION

Presiding Judge Diane M. Johnsen, Judge Jon W. Thompson and Chief
Judge Michael J. Brown delivered the decision of the court.
                             STATE v. KORELC
                            Decision of the Court

PER CURIAM:

¶1             Randall Marc Korelc petitions for review of the summary
dismissal of his petition for post-conviction relief. We have considered the
petition for review and, for the reasons stated, grant review but deny relief.

¶2           Following a jury trial, Korelc was convicted of second-degree
murder and sentenced to an 18-year prison term. This court affirmed the
conviction and sentence on appeal. State v. Korelc, 1 CA-CR 11-0184, 2012
WL 2786184 (Ariz. App. July 5, 2012) (mem. decision).

¶3             Korelc commenced a timely proceeding for post-conviction
relief and filed a pro se petition in which he asserted a variety of claims,
including ineffective assistance of counsel, prosecutorial and judicial
misconduct, multiple trial errors and actual innocence. In summarily
dismissing the petition, the superior court issued a ruling that clearly
identified, fully addressed and correctly resolved the claims. Under these
circumstances, we need not repeat that court's analysis here; instead, we
adopt it. See State v. Whipple, 177 Ariz. 272, 274 (App. 1993) (when superior
court rules "in a fashion that will allow any court in the future to understand
the resolution[,]" there is no purpose in "rehashing the trial court's correct
ruling").

¶4            Accordingly, although we grant review, we deny relief.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                         2